This case is before the court on motion of appellee to affirm on certificate because of the failure of appellant to file the transcript within the time provided by law. The record discloses that the trial court rendered final judgment on December 2, 1937. Appellant's motion for new trial was overruled on the 23d day of December, 1937, at which time notice of appeal was given. On the 12th day of January, 1938, appellant perfected his appeal by filing appeal bond. The time within which the transcript should have been filed in the Court of Civil Appeals expired February 21, 1938. Revised Statutes, article 1839, as amended in 1931, Vernon's Ann.Civ.St. article 1839. Appellee filed his motion to affirm on certificate on February 23, 1938, during the term to which appellant's appeal was returnable.
Under the provisions of Revised Statutes, article 1841, the appellee is entitled to have the judgment of the trial court affirmed. Article 1841, Revised Statutes; Beaver v. Beaver, Tex. Civ. App. 57 S.W.2d 279, and authorities there cited.
The motion to affirm on certificate is granted, and the judgment of the trial court affirmed.
GEORGE, J., took no part in the consideration and disposition of this case.